Conviction for theft from the person; punishment, two years in the penitentiary.
The facts show that appellant and another negro woman came into the store of Mr. Dunn. Appellant inquired about some meat, and as Mr. Dunn went toward his meat counter she followed, and he testified that he felt her body push against his but paid no attention to it. Instead of waiting for the meat she went at once out of the store, got in a car with her companion and told her companion to pour the gas to the car and get away. This aroused the suspicion of Mr. Dunn, and he felt in his pocket where he had had $73.00 and found that $67.00 of it had been taken. He ran out of the store and got on the running board of the car and demanded his money. Appellant told him to get down off the car, that she did not have his money, and kept telling the other woman to hurry and get away. Before they got very far there was a blow-out. Parties came to the car, and after some trouble, got appellant out of same. Mr. Dunn said he had seen her thrust a $20.00 bill under the leg of her companion before the blow-out. When they were taken from the car a $20.00 bill dropped out. Appellant was either shaken by some one or struggled soon after getting out of the car and another $10.00 bill dropped out of her clothes. Just as they were taking her to the calaboose the remainder of Mr. Dunn's $67.00 dropped out. He recovered all of his money. Appellant did not testify, or offer any evidence, except that of her mother, who said that appellant had never been convicted of a felony. There are no bills of exception, and no error appearing, the judgment will be affirmed.
Affirmed. *Page 465 
                    ON MOTION FOR REHEARING.